Citation Nr: 0505012	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-23 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
rating decision of January 26, 1971, which granted service 
connection for residuals of a through and through shell 
fragment wound of the right forearm, involving Muscle Group 
VII, and assigned an initial disability rating of 10 percent.  

2.  Entitlement to an effective date earlier than October 3, 
1996, for the assignment of a 30 percent schedular rating for 
residuals of a through and through shell fragment wound of 
the right forearm, involving Muscle Group VII.

3.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to July 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In a June 1997 rating decision, the RO granted an increased 
disability rating for residuals of a through and through 
shell fragment wound of the right forearm, involving Muscle 
Group VII, from 10 percent to 30 percent, effective from 
October 3, 1996.  The veteran's representative, in a 
statement submitted in June 1998, requested the 30 percent 
disability rating be applied retroactively to the date of the 
veteran's discharge from service.  The representative argued 
that the veteran's service-connected right forearm disability 
was incorrectly rated from the onset and that the 30 percent 
rating was therefore applicable from the date of his 
discharge from service.  The RO did not initiate any action 
in response to the June 1998 statement.  

In August 2001 and October 2002 remands, the Board indicated 
that the veteran's representative had raised a claim of 
entitlement to an earlier effective date for an increased 
rating in the June 1998 statement and referred the claim to 
the RO for initial development and adjudication.  In 
adjudicating the raised earlier effective date issue, the RO 
found that the issue of CUE was implicated.  In determining 
that the veteran was not entitled to an earlier effective 
date for a 30 percent rating for residuals of a through and 
through shell fragment wound of the right forearm, the RO 
also found that there was no CUE in the previous January 26, 
1971 rating decision.  The veteran has perfected his appeal 
of both of these issues, as well as the denial of TDIU.  
Therefore, the issues in appellate status are properly 
identified on the title page of this decision.

The issues of entitlement to an earlier effective date for an 
increased disability rating and entitlement to a TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The January 26, 1971, rating decision granted service 
connection for residuals of a through and through shell 
fragment wound of the right forearm, involving Muscle Group 
VII, and assigned a 10 percent evaluation for the disability; 
the veteran did not appeal the rating decision.

2.  The January 26, 1971, rating decision was based on the 
evidence then of record and constituted a reasonable exercise 
of rating judgment.

3.  The veteran's allegations of error in the January 26, 
1971, rating decision reflect only disagreement with the way 
the RO evaluated or weighed the evidence of record.


CONCLUSION OF LAW

Clear and unmistakable error is not shown in the January 26, 
1971, rating decision which granted service connection for 
residuals of a through and through shell fragment wound of 
the right forearm, involving Muscle Group VII, and assigned a 
10 percent rating for the disability.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.105(a) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), and of the implementing regulations codified in 
part at 38 C.F.R. § 3.159, are not applicable to the instant 
claim of CUE.  See Simmons v. Principi, 17 Vet. App. 104, 109 
(2003); Parker v. Principi, 15 Vet. App. 407, 412 (2002); 
Livesay v. Principi, 15 Vet. App. 165 (2001).  

Factual Background

Service medical records show the veteran sustained a through 
and through fragment wound to the right forearm.  There was 
no bone involvement.  The wound was debrided, irrigated and a 
drain was inserted.  Later, the entrance and exit wounds were 
closed.  There were complications noted.  The veteran was 
hospitalized for 12 days and returned to light duty upon his 
discharge.  A July 1970 separation examination report shows 
examination of the upper extremities was normal.

In July 1970, the veteran filed a claim of entitlement to 
service connection for shrapnel wounds to both arms, his chin 
and right eyebrow.  

A December 1970 VA orthopedic and neurological examination 
report notes the veteran had sustained through and through 
bullet wounds to both forearms, most marked in the left 
forearm.  He had no right arm complaints.  Examination 
revealed multiple superficial perforating bullet wound scars 
on the right forearm with injury to muscle group VII.  There 
was no sensory impairment evident over the right forearm and 
no pathological reflexes elicited.  There was normal range of 
motion, unimpaired strength and no deformity in the veteran's 
upper extremities.  X-ray studies of the right forearm 
revealed no deviation from the normal appearance.  The 
diagnoses included multiple scars over both forearms with 
injury to muscle group VII.

In a January 26, 1971, rating decision, the RO granted 
service connection for residuals of shell fragment wound to 
the right forearm with injury to muscle group VII.  The RO 
assigned an evaluation of 10 percent for the disorder under 
Diagnostic Code 7310 (currently 38 C.F.R. § 4.114, Diagnostic 
Code 7310).  The veteran was notified of the rating decision 
and his appellate rights in February 1971.  He did not appeal 
the rating decision.

In December 1996 the veteran's representative submitted his 
claim for increased ratings for residuals of shell fragment 
wounds to both forearms.  VA treatment records, dated in 
1996, were submitted with the claim.

During an April 1997 VA examination, the veteran complained 
of progressive weakness in both forearms with episodic 
paresthesia in the right arm.  Examination revealed modest 
atrophy of the distal forearm muscles in both arms with 
minimal detectible weakness of wrist extension and finger 
opposition in the right arm.  

A May 1997 VA nerve conduction study failed to reveal any 
isolated nerve entrapment.

In a June 1997 rating decision, the RO increased the 
veteran's disability rating for residuals of a right forearm 
wound to 30 percent, effective from October 3, 1996.

The veteran's representative, in a June 1998 memorandum, 
requested the 30 percent disability rating be applied 
retroactively to the date of the veteran's discharge from 
service.  The representative contended that the veteran's 
service-connected right forearm disability was incorrectly 
rated from the onset and that the 30 percent rating was 
therefore applicable from the date of his discharge from 
service.  

Analysis

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  In 
order for a claim of clear and unmistakable error to be 
valid, there must have been an error in the prior 
adjudication of the claim; either the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Russell v. Principi, 3 Vet. 
App. 310 (1992) (en banc).  

In Damrel v. Brown, 6 Vet. App. 242 (1994), the United States 
Court of Appeals for Veterans Claims (Court) explained that 
in order for clear and unmistakable error to exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was clear and 
unmistakable error must be based on the 
record and law that existed at the time 
of the prior adjudication in question.  

Damrel, 6 Vet. App. at 245 (1994) (quoting Russell, supra).  
See Bustos v. West, 179 F.3d 1378, 1381 (1999) (to prove the 
existence of CUE as set forth in 38 C.F.R. § 3.105(a), the 
claimant must show that an outcome-determinative error 
occurred, that is, an error that would manifestly change the 
outcome of a prior decision).

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court 
further held that clear and unmistakable error is one of fact 
or law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  When attempting to raise a claim of clear 
and unmistakable error, a claimant must describe the alleged 
error with some degree of specificity, and, unless it is the 
kind of error, that if true, would be clear and unmistakable 
error on its face, must provide persuasive reasons as to why 
the result would have been manifestly different but for the 
alleged error.  Id. at 43-44.  Fugo further held that neither 
a claim alleging improper weighing and evaluating of the 
evidence in a previous adjudication, nor general, non-
specific claims (including sweeping allegations of failures 
to follow the regulations or to provide due process), meet 
the restrictive definition of clear and unmistakable error.  
Id. at 44.

"Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).

In Norris v. West, 12 Vet. App. 413 (1999), the Court 
additionally held that the failure of an originating agency 
to adjudicate an informally raised claim for a total rating 
based on unemployability due to service-connected 
disabilities does not constitute a final disallowance of the 
claim for the purposes of alleging clear and unmistakable 
error.  Rather, such an informally raised claim remains 
pending.  Id. at 421-422.

In 1971, 38 C.F.R. § 4.56 provided that slight muscle 
disability is found where there has been a simple wound of 
the muscle without debridement, infection or effects of 
laceration.  Clinical examination would disclose the presence 
of a minimum scar, and slight, if any, evidence of fascial 
defect, atrophy, or impaired tonus.  No significant 
impairment of function and no retained metallic fragments 
would be present.  Moderate muscle disability is found where 
there has been through and through or deep penetrating wounds 
of relatively short track from a single bullet, small shell 
or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  Clinical examination would disclose entrance and 
(if present) exit scars that are linear or relatively small 
and so situated as to indicate relatively short track of 
missile through muscle tissue.  There must be signs of 
moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests.  Moderately severe muscle 
disability is found where there has been through and through 
or deep penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
cicatrization.  Clinical examination would disclose entrance 
and (if present) exit scars that are relatively large and so 
situated as to indicate track of missile through important 
muscle groups.  There must be indications on palpation of 
moderate loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance of the muscle groups involved 
compared with the sound side must demonstrate positive 
evidence of marked or moderately severe loss.  Severe muscle 
disability is found where there has been through and through 
or deep penetrating wound due to high-velocity missile, or 
large or multiple low velocity missiles, or explosive effect 
of high velocity missile, or shattering bone fracture with 
extensive debridement or prolonged infection and sloughing of 
soft parts, intermuscular binding and cicatrization.  
Clinical examination would disclose extensive ragged, 
depressed, and adherent scars of skin so situated as to 
indicate wide damage to muscle groups in track of missile.  
X-ray may show minute multiple scattered foreign bodies 
indicating spread of intermuscular trauma and explosive 
effect of missile.  Palpation shows moderate or extensive 
loss of deep fascia or of muscle substance, with soft or 
flabby muscles in wound area.  Muscles do not swell and 
harden normally in contraction.  Tests of strength or 
endurance compared with the sound side or of coordinated 
movements show positive evidence of severe impairment of 
function.  38 C.F.R. § 4.56 (1971).

Muscle Group VII involves the muscles arising from the 
internal condyle of the humerus and flexors of the carpus and 
long flexors of the fingers and thumb.  Their function is 
flexion of the wrist and fingers and thumb and abduction of 
the thumb.  Under Diagnostic Code 5307, a noncompensable 
rating is warranted for slight disability of the Group VII 
muscles, a 10 percent rating is warranted for moderate 
disability of the Group VII, and a 30 percent rating is 
warranted for moderately severe disability of the Group VII 
muscles.  38 C.F.R. § 4.73, Diagnostic Code 5307 (1971).

The record before the rating board in January 1971 shows that 
the veteran's wound was initially debrided and drained.  
Within days of sustaining the wound, both the entrance and 
exit wounds were closed.  There was no involvement of his 
bones and his post-operative course was uneventful, with no 
evidence of infection.  He was discharged 12 days after 
sustaining his wound to light duty.  By the time of his July 
1970 separation examination, evaluation of his right upper 
extremity was normal.  Moreover, the December 1970 VA 
examination showed no relevant complaints and no evidence of 
muscle atrophy, loss of muscle strength or nerve involvement.

Based on the above, the January 26, 1971, rating decision 
assigned a 10 percent evaluation for the residuals of the 
shell fragment wound affecting Muscle Group VII, reflecting 
moderate impairment of that muscle group.  After review of 
the relevant evidence, applicable regulations, the veteran's 
contentions, and his representative's arguments, the Board 
finds that CUE does not exist in the assignment of a 10 
percent evaluation for the muscle injury as to warrant 
revision in the evaluation assigned.  In evaluating the 
degree of severity of the muscle injury, the RO apparently 
determined that the muscle wound was moderate.  The evidence 
showed that the wound sustained by the veteran was a through 
and through injury which did not require prolonged 
hospitalization and without evidence of associated infection.  
The records did not demonstrate evidence of even moderate 
loss of deep fascia or muscle substance, or impairment of 
muscle tonus, and the records are silent for any evidence of 
weakness, fatigue or loss of firm resistance of the right 
forearm muscles.  The preponderance of the medical evidence 
available at the time of the January 1971 rating decision is 
against a finding that the wound resulted in more than 
moderate muscle injury.  The Board points out in this regard 
that the descriptions in 38 C.F.R. § 4.56, on which the 
veteran apparently relies to argue that he experienced, by 
regulatory definition as applied to his view of the evidence, 
at least moderately severe muscle injury to his abdomen, are 
only factors to be considered in the evaluation of muscle 
injuries caused by trauma.  

After review of the evidence before the rating board in 
January 1971, the Board is compelled to reach the conclusion 
that reasonable minds could differ as to the severity of 
muscle injuries to the right forearm that were apparent at 
the time of the January 1971 rating decision.  

In short, the Board concludes that the January 26, 1971, 
rating decision, which assigned a 10 percent evaluation, but 
not higher, for the residuals of a shell fragment wound to 
Muscle Group VII, constituted a reasonable exercise of rating 
judgment under the law as it then existed.  That the veteran 
would have the Board weigh the evidence differently in 
retrospect does not create a basis for finding CUE.  The 
January 1971 judgment will not be revised now by finding CUE 
where none exists.

The Board therefore concludes that the January 26, 1971, 
rating decision, that assigned a 10 percent evaluation for 
residuals of a shell fragment wound involving Muscle Group 
VII, was not clearly and unmistakably erroneous.  As 
indicated previously, where the basis for the Board's 
decision denying a claim of CUE in a rating decision is the 
veteran's failure to plead CUE with the specificity required 
by Fugo, the remedy is dismissal without prejudice.  See 
Simmons, supra.  The veteran's arguments amount to no more 
than a dispute over the proper weighing of the evidence 
before the rating board in March 1971.  The Board will 
therefore dismiss the veteran's claim.  


ORDER

The claim of clear and unmistakable error in a rating 
decision of January 26, 1971, which granted service 
connection for residuals of a shell fragment wound with 
injury to muscle group VII, and assigned an initial 
evaluation of 10 percent, is dismissed without prejudice.


REMAND

With respect to the issues of entitlement to an earlier 
effective date for a 30 percent evaluation shedular rating 
for residuals of a through and through shell fragment wound 
of the right arm and for TDIU, the record contains no 
document that satisfies the notification requirements of the 
VCAA for these discrete claims.  As a result, corrective 
action is needed to satisfy those requirements.

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
letter should indicate what, if any, 
information and evidence not previously 
provided to the VA is necessary to 
substantiate an earlier effective date 
for a higher rating (i.e., evidence 
tending to show that the veteran filed an 
earlier claim or that there was an 
earlier informal claim) or to 
substantiate a TDIU rating, (i.e., 
evidence tending to show that these 
service-connected conditions have 
increased in severity and/or meet the 
criteria for the next higher rating).  
The letter should indicate which portion 
of the evidence, if any, is to be 
provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The letter should 
also request that the veteran provide any 
evidence in his possession that pertains 
to the said claims. 

2.  Thereafter, the RO should undertake 
any other development deemed necessary 
and readjudicate the issues of 
entitlement to an effective date earlier 
than October 3, 1996, for the assignment 
of a 30 percent schedular rating for 
residuals of a through and through shell 
fragment wound of the right forearm and 
for a TDIU.  If the determination remains 
adverse to the veteran, a supplemental 
statement of the case must be provided to 
the veteran and his representative, and 
they should be afforded the appropriate 
opportunity for response before the 
claims file is returned to the Board for 
further appellate consideration.

By this remand the Board intimates no opinion as to the 
ultimate outcome of the appellant's claims.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


